Bond, J.
The information in this case charges the defendant with selling whisky in violation of the dramshop law. Upon a plea of not guilty there was a trial and verdict in favor of the state assessing a fine of $40. From a judgment in accordance, defendant appealed.
The undisputed evidence shows that the defendant was the half owner in a drug store conducted at Marquand, Missouri, at the time of the offense complained of, and while the evidence shows conclusively that defendant violated the law governing sales of intoxicating liquors by druggists, he was not proceeded against under the statutes regulating the sales of liquors by druggists. R. S. 1889, secs. 4611 to 4622; State v. Wil*296liams, 69 Mo. App. 286. The information should have been framed under these statutes. The defendant was not amenable to the provisions of the dram-shop law under which he was charged in the present case. Eor this reason we are constrained to reverse the judgment and discharge the defendant.
It is so ordered.
All concur.